Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 July 1801
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister
Atkinson July 13 1801

For the communications by Mrs. Black, you have my grateful acknowledgements. She made me only a  short, and sweet. I was very sorry she could not tarry longer.
I rejoice to hear that after many dissappointments your Eldest Son is at length made the happy Father of a living Child. May his and your joy be complete, by seeing it grow up, a comfort to its Parents, an honour and a blessing to the world.
Mr. Peabody has received a very polite and sensible Letter from Col. Smith. He appears gratified with the improvements that his Children have made under our Care, and wishes us still to watch over them with parental affection, and to stimulate them in their studies, that they may be qualified to enter the University the next year, with honour to themselves, and their Preceptor. For every pecuniary matter he desires us to apply to our mutual Friend Mr. W. Smith, and to send our bills to him, where he has deposited mony for defraying the necessary expences of his Children’s Education, and wishes them to be furnished with every thing necessary, or genteel. It must be a solace, and a comfort both to the Col. and you, that his circumstances are now such, that he is able to provide for his own house. I sincerely hope that by former misfortunes, he may gain wisdom, and be preserved in a line of conduct that may sweeten domestic life, and ever delight the heart of his truly amiable Partner.
I was glad to see that the dear  returned so cheerfully again. Lydia was sick upon the bed, occasioned by a bad fall, and our house crouded with Boarders. Should you ask, what were their names? I would not reply, that it was Legion though we are many, and at times make a terrible noise. Two of theme almost weeping left the house, that I had admitted conditionally, till William and John returned. You could not help taking Boarders no more than I, they do beg so hard, and live so pleasantly when together, that it makes me some compensation. But I think I have higher motives, and hope, and trust that the good seed may spring up, if not now, yet at some future period, and yeild some sixty, some an hundred fold.
Mr. Peabody will make you a short visit accompanied by one of our young Ladies. It is an opportunity for her to attend Commencement, and to see the Beau-monde that I am unwilling she should let pass. She is a person of wit, and quick discernment, but her mind must suffer for want of earlier cultivation. Permit me to introduce her to you, and my Cousin Louisa. A little friendly attention will please her, and make her come home highly gratified. You mention Abbys making you a visit. I want she should before long, but really you seem to have little ones round you, and I fear she will be troublesome, for she has been in such poor health that she cannot be so helpful as her dear Sister used to be in any family, though this summer she has been very serviceable, and I could not have done without her.
I have had a fine visit from  Mrs. Foster, and her sweet Babe. I  for her, for I fear this will not live  Child appears too much like a Cherub,  long a resident on Earth.
I am rejoiced to hear that my Brother and you enjoy health among the rural Scenes, in philosophick retirement, and that you permit my Son to visit you, and partake of your domestic felicity.
With sincere affection I am your SisterElizabeth Peabody
Elizabeth Peabody